Citation Nr: 0533397	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral, high 
frequency hearing loss (bilateral hearing loss), to include 
on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967, including combat service in the Republic of Vietnam, 
and his decorations include the Silver Star Medal, the Purple 
Heart Medal, and the Army Commendation Medal with "V" 
device.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to a compensable rating for his service-connected 
bilateral sensorineural hearing loss.  The veteran perfected 
a timely appeal of this determination to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing held at the local VA office before the 
undersigned Veterans Law Judge (formerly known as a member of 
the Board).

When this matter was previously before the Board in September 
2004, it was remanded for further development and 
adjudication.

In the introduction to the September 2004 remand, the Board 
noted that the veteran had raised a claim of entitlement to 
service connection for bilateral tinnitus, and referred the 
matter to the RO for appropriate development and 
adjudication.  In April 2005, a VA examiner offered an 
opinion.  To date, however, the RO has not formally 
adjudicated this claim, and the Board points out that, in 
doing so, in light of the veteran's highly decorated combat 
service, VA must consider the application of 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2005).  See 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  

The veteran's claim of entitlement to a compensable rating, 
on an extraschedular basis, for his bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric test results conducted in June 2001 show 
that the veteran had level I hearing in his right ear and 
level V hearing in his left ear.

2.  VA audiometric test results conducted in June 2004 show 
that the veteran had level II hearing in his right ear and 
level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to a compensable schedular rating for his 
bilateral hearing loss, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) that provided notice of the law and regulations, 
as well as the reasons and bases for the RO's determination.  
By way of this document, as well as the RO's March and 
December 2003, as well as its December 2004 "VCAA" letters; 
through discussions at the May 2004 Board hearing; and in the 
Board's September 2004 remand, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claim and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  In this regard, the Board notes that 
citing the RO's March 2003 VCAA letter, in a signed May 2003 
statement, the veteran responded that he had no further 
medical evidence to submit, showing that he affirmatively 
understood the need to do so.  Moreover, he has not asserted 
that he was prejudiced in any way by notice provided by VA 
during this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decision, the SOC, the SSOC, the 
Board hearing, or in the Board's remand, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as pertinent post-service records and 
reports.  In addition, in June 2001 and June 2004, he was 
afforded formal VA audiological evaluations.  In this regard, 
the Board acknowledges that in the September 2004 remand, the 
Board instructed the RO to afford the veteran a VA 
audiological evaluation, which was not conducted.  In 
remanding the matter, the Board explained that one was 
necessary because the veteran testified at the May 2004 Board 
hearing that his hearing acuity had worsened since the June 
2001 VA examination; he also had raised the issue that his 
bilateral hearing loss was productive of marked impairment 
with his ability to work.

In June 2004, however, i.e., one month subsequent to the 
Board hearing, and shortly prior to the Board's remand, the 
RO provided the veteran with a VA audiological evaluation, 
which was unknown to the Board at the time of the September 
2004 remand.  Further, the certified VA audiologist who 
performed June 2004 audiological evaluation indicated in an 
April 2005 addendum to her June 2004 VA examination report 
that because the veteran underwent an audiological evaluation 
in June 2004, in her professional opinion, another VA 
audiological evaluation was not necessary to elicit the 
information sought by the Board in the September 2004 remand.  
In light of the foregoing, the Board finds that the June 2004 
VA audiological evaluation substantially complies with the 
Board's September 2004 remand instructions  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration at this time, 
without another remand of the case to the RO for further 
development or to give his representative another opportunity 
to present additional evidence and/or argument because the 
essential fairness of the adjudication has been maintained.  
See Mayfield; see also Bernard v. Brown.  In this case, the 
record on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran asserts, in 
essence, that his hearing loss is very disabling and warrants 
a compensable evaluation.  In addition, during the May 2004 
Board hearing, the veteran testified that his hearing acuity 
had worsened since the June 2001 VA examination.

In a January 1973 rating decision, the RO granted service 
connection for bilateral high frequency hearing loss and 
assigned the current noncompensable evaluation under former 
Diagnostic Code 6297, effective November 24, 1972.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

In June 2001, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
65
65
LEFT
N/A
25
70
74
75

Pure tone threshold levels averaged 49 decibels for the right 
ear and 61 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.

In June 2004, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
65
65
LEFT
N/A
40
80
80
80

Pure tone threshold levels averaged 56 decibels for the right 
ear and 70 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 88 percent in his left ear.

The June 2001 VA audiometric evaluation shows that the 
veteran had level I hearing in his right ear.  Because the 
audiometric findings for the veteran's left ear revealed an 
exceptional pattern of hearing impairment, i.e., his pure 
tone threshold was 25 decibels at 1000 hertz and 70 decibels 
at 2000 hertz, VA must consider the numerical designation for 
hearing impairment under both Tables VI and VIa.  See 
38 C.F.R. § 4.86(b).  Under Table VI, the veteran's numerical 
designation for his left ear would be II.  The Board notes, 
however, that the application of Table VIa shows that he had 
level VI hearing in his left ear.  Further, pursuant to the 
regulation, that Roman numeral, i.e., IV, is elevated to the 
next higher Roman numeral, i.e., V.  The mechanical 
application of the Rating Schedule to these results indicates 
that the veteran's bilateral hearing loss is noncompensable 
under Diagnostic Code 6100.  

Unlike the June 2001 audiometric results, there was no 
exceptional pattern of hearing impairment, and the mechanical 
application of the Rating Schedule to the June 2004 VA 
audiometric examination findings results in a determination 
that the veteran has Level II hearing in his right ear and 
level III hearing, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral sensorineural hearing loss warrants a compensable 
evaluation.  As such, entitlement to a compensable schedular 
evaluation is not warranted.  Indeed, the veteran's 
representative implicitly acknowledges that the application 
of the schedular criteria to the VA audiometric findings 
yields a noncompensable evaluation because he asserts the 
veteran's entitlement to a compensable rating on an 
extraschedular basis; as noted in the introduction, that 
aspect of the veteran's appeal is being remanded.

In denying the veteran's claim of entitlement to a 
compensable schedular rating, the Board observes that the 
audiological findings confirm the veteran's contention that 
his bilateral sensorineural hearing loss has worsened.  
Accordingly, in the future, his bilateral sensorineural 
hearing loss might satisfy the criteria for a compensable 
evaluation under Diagnostic Code 6100.  


ORDER

A compensable schedular rating for bilateral hearing loss is 
denied.

REMAND

In the September 2004 remand, the Board noted that during his 
May 2004 Travel Board hearing, the veteran testified that his 
hearing loss markedly interfered with his employment.  
Further, his representative raised the issue of whether he 
was entitled to a compensable rating on an extraschedular 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board pointed out that the June 2001 VA 
examination report did not include an opinion concerning the 
impact of the veteran's hearing loss on his employment; in 
remanding the matter, the Board specifically instructed the 
RO to have the examiner provide an opinion concerning the 
impact of the veteran's bilateral hearing loss on his ability 
to work.

Instead, in an April 2005 addendum to the June 2004 VA 
examination report, a VA audiologist commented, "[A]ny one 
disability, such a hearing loss, should not render an 
individual unemployable.  Gainful employment is possible with 
state of the art amplification and/or assistive technology."  
Thus, the examiner did not comment on the particulars of the 
veteran's circumstances, nor did she offer an opinion 
regarding the impact of the veteran's bilateral hearing loss 
of his employability; rather, she simply opined that he was 
not unemployable solely due to his service-connected 
bilateral hearing loss.  

Unfortunately, because the RO did not comply with the Board's 
September 2004 remand instructions, the Board has no 
discretion and must remand this matter for compliance with 
those remand instructions.

As the United States Court of Appeals for Veterans Claims 
(Court), has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. at 271.

In remanding this aspect of the veteran's claim, the Board 
notes that it is improper for the Board to address, in the 
first instance, the issue of extraschedular ratings.  See 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. 
Brown, 9 Vet. App. 88, 94-97 (1996).  Here, as noted above, 
contrary to the Board's specific instruction, on remand, the 
RO did not obtain an opinion responsive to the Board's 
request.  Accordingly, the Board reiterates that it has no 
discretion but to remand this claim for the compliance of the 
September 2004 remand instruction.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should afford the veteran an 
appropriate VA examination.  All 
indicated studies, including an 
audiological evaluation, must be 
performed.  The examiner must thereafter 
comment on the impact of the veteran's 
service-connected bilateral hearing loss 
on his employability.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the record 
and ensure that all development actions 
have been conducted and completed in 
full.  The RO should then consider 
whether the case warrants referral to the 
Director of the Compensation and Pension 
Service for extra-schedular 
consideration, pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeal s



 Department of Veterans Affairs


